Exhibit 10.3

CHANGE IN CONTROL

SEVERANCE AGREEMENT

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (the “Agreement”) is entered into
effective as of this October 7th, 2008, by and between FIRST SAVINGS BANK, FSB,
and ANTHONY A. SCHOEN (the “Executive”).

WHEREAS, the Executive has contributed to the profitability, growth, and
financial strength of First Savings Bank, FSB;

WHEREAS, First Savings Bank, FSB wishes to provide additional incentives for the
Executive to remain in the employment of First Savings Bank, FSB;

NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.

1. Termination after a Change in Control.

(a) Cash benefit. If the Executive’s employment terminates involuntarily but
without Cause or voluntarily but with Good Reason, in either case within 12
months after a Change in Control, First Savings Bank, FSB (the “Bank”) shall
make a lump-sum payment to the Executive in an amount in cash equal to three
times the Executive’s base salary (at the rate in effect immediately prior to
the Change in Control or, if higher, the rate in effect when the Executive
terminates employment). Unless a delay in payment is required under Section 1(b)
of this Agreement, the payment required under this Section 1(a) shall be made
within five (5) business days after the Executive’s employment termination. The
amount payable to the Executive hereunder shall not be reduced to account for
the time value of money or discounted to present value. If the Executive’s
employment terminates involuntarily but without Cause before the Change in
Control occurs but after discussions regarding the Change in Control commence,
then for purposes of this Agreement the Executive’s employment shall be deemed
to have terminated immediately after the Change in Control and, unless delay is
required under Section 1(b) of this Agreement, the Executive shall be entitled
to the cash benefit under this Section 1(a) within five (5) business days after
the Change in Control.

(b) Payment of the benefit. If when employment termination occurs the Executive
is a “specified employee” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), if the cash severance benefit
under Section 1(a) would be considered deferred compensation under Section 409A
of the Code, and finally if an exemption from the six-month delay requirement of
Section 409A(a)(2)(B)(i) of the Code is not available, payment of the benefit
under Section 1(a) shall be delayed and shall be made to the Executive in a
single lump sum without interest on the first day of the seventh (7th) month
after the month in which the Executive’s employment terminates. References in
this Agreement to Section 409A of the Code include rules, regulations, and
guidance of general application issued by the Department of the Treasury under
Section 409A of the Code.



--------------------------------------------------------------------------------

(c) Change in Control defined. For purposes of this Agreement, a Change in
Control means a change in control as defined in Section 409A of the Code,
including –

 

  (1) Change in ownership: a change in ownership of First Savings Financial
Group, Inc. (the “Company”) occurs on the date any one person or group
accumulates ownership of Company stock constituting more than 50% of the total
fair market value or total voting power of Company stock, or

 

  (2) Change in effective control: (x) any one person or more than one person
acting as a group acquires within a 12-month period ownership of Company stock
possessing 30% or more of the total voting power of Company stock, or (y) a
majority of the Company’s board of directors is replaced during any 12-month
period by directors whose appointment or election is not endorsed in advance by
a majority of the Company’s board of directors, or

 

  (3) Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of the Company’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from the Company assets having a total gross fair market value equal to
or exceeding 40% of the total gross fair market value of all of the Company’s
assets immediately before the acquisition or acquisitions. For this purpose,
gross fair market value means the value of the Company’s assets, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with the assets.

(d) Involuntary termination with Cause defined. For purposes of this Agreement
involuntary termination of the Executive’s employment shall be considered
involuntary termination with Cause if the Executive shall have been terminated
for any of the following reasons:

 

  (1) Personal dishonesty;

 

  (2) Incompetence

 

  (3) Willful misconduct;

 

  (4) Breach of fiduciary duty involving personal profit;

 

  (5) Intentional failure to perform stated duties;

 

  (6) Willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order; or

 

  (7) Material breach of any provision of this Agreement.

For purposes of this Agreement, no act or failure to act on the Executive’s part
shall be deemed to have been intentional if it was due primarily to an error in
judgment or negligence. An act or failure to act on the Executive’s part shall
be considered intentional if it is not in good faith and if it is without a
reasonable belief that the action or failure to act is in the Bank’s best
interests. Any act or failure to act based upon authority granted by resolutions
duly adopted by the board of directors or based upon the advice of counsel for
the Bank shall be conclusively presumed to be in good faith and in the Bank’s
best interests.

(e) Voluntary termination with Good Reason defined. For purposes of this
Agreement a voluntary termination by the Executive shall be considered a
voluntary termination with Good Reason if the conditions stated in both clauses
(1) and (2) are satisfied –

 

  (1) a voluntary termination by the Executive shall be considered a voluntary
termination with Good Reason if any of the following occur without the
Executive’s advance written consent, and the term Good Reason shall mean the
occurrence of any of the following without the Executive’s advance written
consent –

 

2



--------------------------------------------------------------------------------

  (i) a material diminution of the Executive’s base salary,

 

  (ii) a material diminution of the Executive’s authority, duties, or
responsibilities,

 

  (iii) a material diminution in the authority, duties, or responsibilities of
the supervisor to whom the Executive is required to report, or

 

  (iv) a change by more than thirty-five (35) miles in the geographic location
at which the Executive must perform services.

 

  (2) the Executive must give notice to the Bank of the existence of one or more
of the conditions described in clause (1) within sixty (60) days after the
initial existence of the condition, and the Bank shall have thirty (30) days
thereafter to remedy the condition. In addition, the Executive’s voluntary
termination because of the existence of one or more of the conditions described
in clause (1) must occur within six months after the initial existence of the
condition.

2. Continuation of Benefits.

(a) Benefits. Subject to Section 2(b) of this Agreement, if the Executive’s
employment terminates involuntarily but without Cause or voluntarily but for
Good Reason within twelve (12) months after a Change in Control, the Bank shall
continue or cause to be continued life and health insurance coverage
substantially identical to the coverage maintained for the Executive before
termination and in accordance with the same schedule prevailing before
employment termination. The insurance coverage shall cease thirty-six
(36) months after the Executive’s termination, whichever occurs first.

(b) Alternative lump-sum cash payment. If (x) under the terms of the applicable
policy or policies for the insurance benefits specified in Section 2(a) it is
not possible to continue the Executive’s coverage, or (y) if when employment
termination occurs the Executive is a specified employee within the meaning of
Section 409A of the Code, if any of the continued insurance coverage benefits
specified in Section 2(a) would be considered deferred compensation under
Section 409A of the Code, and finally if an exemption from the six-month delay
requirement of Section 409A(a)(2)(B)(i) of the Code is not available for that
particular insurance benefit, instead of continued insurance coverage under
Section 2(a) the Bank shall pay or cause to be paid to the Executive in a single
lump sum an amount in cash equal to the present value of the Bank’s projected
cost to maintain that particular insurance benefit had the Executive’s
employment not terminated, assuming continued coverage for thirty-six
(36) months. The lump-sum payment shall be made within five (5) business days
after employment termination or, if the Executive is a specified employee within
the meaning of Section 409A of the Code and an exemption from the six-month
delay requirement of Section 409A(a)(2)(B)(i) of the Code is not available, on
the first day of the seventh month after the month in which the Executive’s
employment terminates.

3. Termination for Which No Benefits Are Payable. Despite anything in this
Agreement to the contrary, the Executive shall be entitled to no benefits under
this Agreement if the Executive’s employment terminates with Cause, if the
Executive dies while actively employed by the Bank, or if the Executive becomes
totally disabled while actively employed by the Bank. For purposes of this
Agreement, the term “totally disabled” means that because of injury or sickness
the Executive is unable to perform the Executive’s duties. The benefits, if any,
payable to the Executive or the Executive’s beneficiary or estate relating to
the Executive’s death or disability shall be determined solely by such benefit
plans or arrangements as the Bank may have with the Executive relating to death
or disability, not by this Agreement.

 

3



--------------------------------------------------------------------------------

4. Term of Agreement.

(a) The term of this Agreement shall include: (i) the initial term, consisting
of the period commencing on the date of this Agreement (the “Effective Date”)
and ending on the third anniversary of the Effective Date, plus (ii) any and all
extensions of the initial term made pursuant to this Section 4.

(b) Commencing on the first anniversary of the Effective Date and continuing on
each anniversary of the Effective Date thereafter, the disinterested members of
the Boards of Directors may extend the Agreement term for an additional year, so
that the remaining term of the Agreement again becomes thirty-six (36) months,
unless Executive elects not to extend the term of this Agreement by giving
proper written notice. The Boards of Directors will review the Agreement and
Executive’s performance annually for purposes of determining whether to extend
the Agreement term and will include the rationale and results of its review in
the minutes of the meetings. The Boards of Directors will notify Executive as
soon as possible after each annual review whether it has determined to extend
the Agreement.

5. Limitation of Benefits Under Certain Circumstances. If the payments and
benefits pursuant to Sections 1 and 2 of this Agreement, either alone or
together with other payments and benefits the Executive has the right to receive
from the Employer, would constitute a “parachute payment” under Section 280G of
the Code, the payments and benefits shall be reduced or revised, in the manner
determined by the Executive, by the amount, if any, which is the minimum
necessary to result in no portion of the payments and benefits being
non-deductible pursuant to Section 280G of the Code and subject to the excise
tax imposed under Section 4999 of the code. The Company’s independent public
accountants will determine any reduction in the payments and benefits; the
Employer will pay for the accountants’ opinion. If the Employer and/or the
Executive do not agree with the accountants’ opinion, the Employer will pay to
the Executive the maximum amount of payments and benefits pursuant to Sections 1
and 2 of this Agreement, as selected by Executive, that the opinion indicates
have a high probability of not causing any of the payments and benefits to be
non-deductible and subject to the excise tax imposed under Section 4999 of the
Code. The Employer may also request, and the Executive has the right to demand
that, a ruling from the IRS as to whether the disputed payments and benefits
have such tax consequences. The Employer will promptly prepare and file the
request for a ruling from the IRS, but in no event will the Employer make this
filing later than thirty (30) days from the date of the accountant’s opinion
referred to above. The request will be subject to the Executive’s approval prior
to filing; the Executive shall not unreasonably withhold his approval. The
Employer and the Executive agree to be bound by any ruling received from the IRS
and to make appropriate payments to each other to reflect any IRS rulings,
together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code. Nothing contained in this Agreement shall result
in a reduction of any payments or benefits to which the Executive may be
entitled upon termination of employment other than pursuant to Sections 1 and 2
hereof, or a reduction in the payments and benefits specified below zero.

6. This Agreement Is Not an Employment Contract. The parties hereto acknowledge
and agree that (x) this Agreement is not a management or employment agreement
and (y) nothing in this Agreement shall give the Executive any rights or impose
any obligations to continued employment by the Bank or any subsidiary or
successor of the Bank.

7. Withholding of Taxes. The Bank may withhold from any benefits payable under
this Agreement all Federal, state, local or other taxes as may be required by
law, governmental regulation, or ruling.

 

4



--------------------------------------------------------------------------------

8. Successors and Assigns.

(a) This Agreement shall be binding upon the Bank and any successor to the Bank,
including any persons acquiring directly or indirectly all or substantially all
of the business or assets of the Bank by purchase, merger, consolidation,
reorganization, or otherwise. But this Agreement and the Bank’s obligations
under this Agreement are not otherwise assignable, transferable, or delegable by
the Bank. By agreement in form and substance satisfactory to the Executive, the
Bank shall require any successor to all or substantially all of the business or
assets of the Bank expressly to assume and agree to perform this Agreement in
the same manner and to the same extent the Bank would be required to perform had
no succession occurred.

(b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, and legatees.

(c) This Agreement is personal in nature. Without written consent of the other
party, neither party shall assign, transfer, or delegate this Agreement or any
rights or obligations under this Agreement except as expressly provided in this
Section 8. Without limiting the generality of the foregoing, the Executive’s
right to receive payments hereunder is not assignable or transferable, whether
by pledge, creation of a security interest, or otherwise, except for a transfer
by Executive’s will or by the laws of descent and distribution. If the Executive
attempts an assignment or transfer that is contrary to this Section 8, the Bank
shall have no liability to pay any amount to the assignee or transferee.

9. Notices. Any notice under this Agreement shall be deemed to have been
effectively made or given if in writing and personally delivered, delivered by
mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, delivered by a reputable overnight delivery service, or sent by
facsimile. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of the Bank at the time of the delivery of the notice, and
properly addressed to the Bank if addressed to the board of directors at the
Bank’s executive offices.

10. Captions and Counterparts. The headings and subheadings in this Agreement
are included solely for convenience and shall not affect the interpretation of
this Agreement. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same agreement.

11. Amendments and Waivers. No provision of this Agreement may be modified,
waived, or discharged unless the waiver, modification, or discharge is agreed to
in a writing signed by the Executive and by the Bank. No waiver by either party
hereto at any time of any breach by the other party hereto or waiver of
compliance with any condition or provision of this Agreement to be performed by
the other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

12. Severability. The provisions of this Agreement are severable. The invalidity
or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions of this Agreement. Any provision held to
be invalid or unenforceable shall be reformed to the extent and solely to the
extent necessary to make it valid and enforceable.

13. Governing Law, Jurisdiction and Forum. This Agreement shall be construed
under and governed by the internal laws of the State of Indiana, without giving
effect to any conflict of laws provision or rule that would cause the
application of the laws of any jurisdiction other than Indiana. By entering into
this Agreement, the Executive acknowledges that the Executive is subject to the
jurisdiction of both the federal and state courts in Indiana.

 

5



--------------------------------------------------------------------------------

14. Entire Agreement. This Agreement constitutes the entire agreement between
the Bank and the Executive concerning the subject matter. No rights are granted
to the Executive under this Agreement other than those specifically set forth.
No agreements or representations, oral or otherwise, expressed or implied
concerning the subject matter hereof have been made by either party that are not
set forth expressly in this Agreement. This Agreement supersedes and replaces in
its entirety any prior severance or employment agreement between the Bank and
the Executive.

15. No Mitigation Required. The Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, nor shall any profits, income, earnings, or other benefits from
any source whatsoever create any mitigation, offset, reduction, or any other
obligation on the part of the Executive hereunder or otherwise.

16. Internal Revenue Code Section 409A. The Bank and the Executive intend that
their exercise of authority or discretion under this Agreement shall comply with
Section 409A of the Code. If any provision of this Agreement does not satisfy
the requirements of Section 409A of the Code, the provision shall be applied in
a manner consistent with those requirements, despite any contrary provision of
this Agreement. If any provision of this Agreement would subject the Executive
to additional tax or interest under Section 409A of the Code, the Bank shall
reform the provision. However, the Bank shall maintain to the maximum extent
practicable the original intent of the applicable provision without subjecting
the Executive to additional tax or interest, and the Bank shall not be required
to incur any additional compensation expense as a result of the reformed
provision. References in this Agreement to Section 409A of the Code include
rules, regulations, and guidance of general application issued by the Department
of the Treasury under Section 409A of the Code.

17. Required Provisions. In the event any of the foregoing provisions of this
Agreement conflict with the terms of this Section 17, this Section 17 shall
prevail.

(a) The Bank’s Board of Directors may terminate the Executive’s employment at
any time, but any termination by the Bank, other than termination for Cause,
shall not prejudice the Executive’s right to compensation or other benefits
under this Agreement. The Executive shall not have the right to receive
compensation or other benefits for any period after termination for Cause as
defined in Section 1(d) of this Agreement.

(b) If the Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1818(e)(3) or (g)(1), the Bank’s obligations under this Agreement shall
be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may, in its
discretion: (i) pay the Executive all or part of the compensation withheld while
its contract obligations were suspended; and (ii) reinstate (in whole or in
part) any of the obligations which were suspended.

(c) If the Executive is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1818(e)(4) or
(g)(1), all obligations of the Bank under this Agreement shall terminate as of
the effective date of the order, but vested rights of the contracting parties
shall not be affected.

 

6



--------------------------------------------------------------------------------

(d) If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. Section 1813(x)(1), all obligations under this
Agreement shall terminate as of the date of default, but this paragraph shall
not affect any vested rights of the contracting parties.

(e) All obligations under this Agreement shall terminate, except to the extent
determined that continuation of the Agreement is necessary for the continued
operation of the institution: (i) by the Director of the Office of Thrift
Supervision (OTS), or his designee, at the time the Federal Deposit Insurance
Corporation (FDIC) enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in Section 13(c) of the Federal
Deposit Insurance Act, 12 U.S.C. Section 1823(c), or (ii) by the Director of the
OTS (or his designee) at the time the Director (or his designee) approves a
supervisory merger to resolve problems related to the operations of the Bank or
when the Bank is determined by the Director to be in an unsafe or unsound
condition. Any rights of the parties that have already vested, however, shall
not be affected by such action.

(f) Any payments made to the Executive pursuant to this Agreement, or otherwise,
are subject to, and conditioned upon, their compliance with 12 U.S.C.
Section 1828(k) and FDIC Regulation 12 C.F.R. Part 359, Golden Parachute and
Indemnification Payments.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Change in Control Severance
Agreement as of the date first written above.

 

FIRST SAVINGS BANK, FSB

/s/ Michael F. Ludden

Michael F. Ludden

Chairman of the Board of Directors

/s/ Anthony A. Schoen

Anthony A. Schoen

 

8